 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HUDSON INSURANCE COMPANY,                      No. 1:18-cv-00907-DAD-SKO
12                      Plaintiff,
13           v.                                      ORDER DIRECTING THE CLERK TO
                                                     TERMINATE CERTAIN DEFENDANTS
14    GOLDEN STATE BROKERS, INC., et al.,
                                                     (Doc. 207)
15                      Defendants.
16

17
            On October 24, 2019, Plaintiff filed a “Notice of Voluntary Dismissal of Certain
18
     Defendants,” dismissing without prejudice the following defendants:
19
            ANSONIA CREDIT, a business entity, form unknown;
20
            CARGO TRANSIT CORPORATION, an Illinois corporation;
21

22          GSH TRUCKING, INC., a California corporation;

23          HARAV, LLC, a limited liability company;

24          KNC LOGISTICS, a business entity, form unknown;

25          LOGIC LOGISTICS, INC., an Ohio corporation;
26          OYSTER FREIGHT, a business entity, form unknown;
27          PACTRANS, LLC, a limited liability company;
28
 1            SAVANA, INC., a Tennessee corporation;
 2            WEX, INC., a Tennessee corporation;
 3            LOGISTICS FREIGHT CARRIERS, INC.
 4
     (Doc. 207.)
 5            In relevant part, Rule 41(a)(1)(A) provides as follows:
 6
              [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
 7            dismissal before the opposing party serves either an answer or a motion for
              summary judgment; or (ii) a stipulation of dismissal signed by all parties who have
 8            appeared.
 9   Fed. R. Civ. P. 41(a)(1)(A). “The plaintiff may dismiss some or all of the defendants, or some or
10   all of his claims, through a Rule 41(a)(1) notice,” and the dismissal “automatically terminates the
11   action as to the defendants who are the subjects of the notice.” Wilson v. City of San Jose, 111 F.3d
12   688, 692 (9th Cir. 1997). Because Plaintiff filed a notice of dismissal before the above-named
13   defendants served either an answer or a motion for summary judgment, this case has automatically
14   terminated as to those defendants. See Fed. R. Civ. P. 41(a)(1)(A)(i).
15            Accordingly, the Clerk of Court is directed to TERMINATE Defendants Ansonia Credit,
16   Cargo Transit Corporation, GSH Trucking, Inc., Harav, LLC, KNC Logistics, Logic Logistics, Inc.,
17   Oyster Freight, Pactrans, LLC, Savana, Inc., Wex, Inc., and Logistics Freight Carriers, Inc.
18            This case shall remain OPEN pending resolution of Plaintiff’s case against the remaining
19
     defendants.
20
21   IT IS SO ORDERED.

22
     Dated:     October 24, 2019                                   /s/   Sheila K. Oberto            .
23                                                      UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28
                                                        2
